DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 and 8/4/2021 are filed. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1304” in Fig. 11 has been used to designate both “Combine rules” and “Combine F-Scores”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in specification paragraphs [0103], [0104], [0106], and [0115], the various reference label numbers should have a space in between them. Appropriate corrections are required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 2 and 3: the extra space between “circuitry” and the comma should be removed. 
Line 10: “the F-scores” should be amended to “[[the]] F-scores”.
Line 18: the extra comma after “returned” should be removed. Thus, the claim should be amended like so: “returned,[[,]] wherein”. 
Appropriate corrections are required.

Claim 10 is objected to because of the following informality: “KMeans” should be amended to “K-Means”. Appropriate correction is required. 

Claim 15 is objected to because of the following informality: “the F-scores” on line 15 should be amended to “[[the]] F-scores”. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a system” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the properties of the received account opening request” on lines 30-31. There is insufficient antecedent basis for this limitation in the claim. Previous instance recites: “properties of the past account opening requests associated with the past account opening records” on lines 22-23. 
	Claims 2-14 are rejected by virtue of their dependency from claim 1 and because they do not provide further clarification on the issues.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,003,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is a variation of the claim set in the reference patent ‘999.
Present application
Reference application (U.S. Patent No. 11,003,999)

Claim 1

A method for automatically opening an account through a received account opening request using machine learning performed on circuitry, the method comprising: 

creating a plurality of machine learning rules engines, using the circuitry, by accessing past decisions made regarding past account opening requests stored as past account opening records in a memory comprising non-transitory computer readable media,


the plurality of machine learning rules engines created by executing a machine learning algorithm on each subset of the past account opening records, 
 
where each machine learning algorithm creates a quality control measure comprising an F-score that is combined with the F-Scores from each of the machine learning algorithms to determine an optimal set of machine learning rules for the plurality of machine learning rules engines that are generated by ranking the F-score for each rule and selecting rules with a highest F-score as compared to other F-scores, 

wherein the F-score is calculated based on a precision value comprising a number of correct results divided by a number of all returned results and a recall value comprising the number of correct results divided by a number of results that should have been returned,, 

wherein the plurality of machine learning rules engines include a grant rules engine, 


wherein the past account opening records each include a result comprising a grant or denial of the past account opening requests associated with the past account opening records, and 



properties of the past account opening requests associated with the past account opening records including a risk score determined for the past account opening requests associated with the past account opening records, 

wherein the past account opening records used to create the grant rules engine include only granted account opening records; receiving, with the circuitry, the received account opening request; 

determining a recommendation, using the circuitry, for granting or denying the received account opening request, 

wherein the determination comprises executing the grant rules engine on the properties of the received account opening request using the circuitry, thus creating a grant rules engine result; and 








granting or denying the received account opening request, using the circuitry, based on the grant rules engine result compared to a predetermined grant threshold.
Claim 1

A method for automatically opening an account through a received account opening request using machine learning performed on circuitry, the method comprising:

creating a plurality of machine learning rules engines, using the circuitry, by accessing past decisions made regarding past account opening requests stored as past account opening records in a distributed memory comprising non-transitory computer readable media, with subsets of the past account opening records stored on different servers,
the plurality of machine learning rules engines created by executing a distributed machine learning algorithm on each subset of the past account opening records,

where each distributed machine learning algorithm creates a a quality control measure comprising an F-score that is combined with the F-Scores from each of the distributed machine learning algorithm to determine an optimal set of machine learning rules for the plurality of machine learning rules engines that are generated by ranking the F-score for each rule and selecting rules with a highest F-score as compared to other F-scores,

wherein the F-score is calculated based on a precision value comprising a number of correct results divided by a number of all returned results and a recall value comprising a number of correct results divided by a number of results that should have been returned,

wherein the plurality of machine learning rules engines include a grant rules engine and an options rules engine,

wherein the past account opening records each include a result comprising a grant or denial of the past account opening requests associated with the past account opening records, past options selected and other products purchased associated with the past account opening records, and

properties of the past account opening requests associated with the past account opening records including a risk score determined for the past account opening requests associated with the past account opening records,

wherein the past account opening records used to create the grant rules engine include only granted account opening records;
receiving, with the circuitry, the received account opening request,

determining a recommendation, using the circuitry, for granting or denying the received account opening request,

wherein the determination comprises executing the grant rules engine on the properties of the received account opening request using the circuitry, thus creating a grant rules engine result;

prompting a user, using the circuitry, for new options using a first customized screen generated by the options rules engine where the options rules engine determines a first selection and a first order of options on the first customized screen, and

granting or denying the received account opening request, using the circuitry, based on the grant rules engine result compared to a predetermined grant threshold.

Claim 2

The method of claim 1, wherein the plurality of machine learning rules engines also includes a denial rules engine.
Claim 2

The method of claim 1, wherein the plurality of machine learning rules engines also includes a denial rules engine.

Claim 3

The method of claim 2, wherein the determining of the recommendation also comprises executing the denial rules engine on the properties of the received account opening request using the circuitry, thus creating a denial rules engine result, wherein the past account opening records used to create the denial rules engine include only denied account opening records.
Claim 3

The method of claim 2, wherein the determining of the recommendation also comprises executing the denial rules engine on the properties of the received account opening request using the circuitry, thus creating a denial rules engine result, wherein the past account opening records used to create the denial rules engine include only denied account opening records.




Claim 4

The method of claim 3, wherein the determining of the recommendation further comprises mathematically combining the grant rules engine result with the denial rules engine result.
Claim 4

The method of claim 3, wherein the determining of the recommendation further comprises mathematically combining the grant rules engine result with the denial rules engine result.

Claim 5

The method of claim 4, wherein the granting or denying of the received account opening request is based on a comparison of the mathematical combination of the grant rules engine result with the denial rules engine result with a threshold.

Claim 5

The method of claim 4, wherein the granting or denying of the received account opening request is based on a comparison of the mathematical combination of the grant rules engine result with the denial rules engine result with a threshold.
Claim 6

The method of claim 1, wherein the granting or denying of the received account opening request is based on a comparison of the grant rules engine result with a threshold.
Claim 6

The method of claim 1, wherein the granting or denying of the received account opening request is based on a comparison of the grant rules engine result with a threshold.

Claim 7

The method of claim 1, wherein the plurality of machine learning rules engines also includes a cross sales rules engine.
Claim 7

The method of claim 1, wherein the plurality of machine learning rules engines also includes a cross sales rules engine.

Claim 8 

The method of claim 7, further comprising prompting a user, using the circuitry, for additional products using a second customized screen generated by the cross sales rules engine where the cross sales rules engine determines a second selection and a second order of cross sales products on the second customized screen.
Claim 8

The method of claim 7, further comprising prompting the user, using the circuitry, for additional products using a second customized screen generated by the cross sales rules engine where the cross sales rules engine determines a second selection and a second order of cross sales products on the second customized screen.

Claim 9

The method of claim 1, wherein the machine learning algorithm is a Densicube algorithm.
Claim 9

The method of claim 1, wherein the distributed machine learning algorithm is a Densicube algorithm.
Claim 10

The method of claim 1, wherein the machine learning algorithm is a KMeans algorithm.
Claim 10

The method of claim 1, wherein the distributed machine learning algorithm is a KMeans algorithm.

Claim 11

The method of claim 1, wherein the machine learning algorithm is a Random Forest algorithm.

Claim 11

The method of claim 1, wherein the distributed machine learning algorithm is a Random Forest algorithm.

Claim 12 

The method of claim 1, wherein the plurality of machine learning rules engines are created in parallel.

Claim 12

The method of claim 1, wherein the plurality of machine learning rules engines are created in parallel.
Claim 13

The method of claim 1, wherein the account is a checking account.

Claim 13

The method of claim 1, wherein the account is a checking account.
Claim 14

The method of claim 1, wherein the account is a loan account.
Claim 14

The method of claim 1, wherein the account is a loan account.



Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,003,999 in view of Liang et al., “Detecting Novel Business Blogs” (hereinafter Liang). 
Claim 15

A computing device for automatically opening an account through a received account opening request using machine learning, the computing device comprising:

memory comprising non-transitory computer readable media, 

wherein the memory stores past decisions made regarding past account opening requests as past account opening records, 




the past account opening records each include a result comprising grant or denial of the past account opening requests associated with the past account opening records, and 




past properties of the past account opening requests associated with the past account opening records including risk scores determined for the past account opening requests associated with the past account opening records;

the memory also stores a plurality of machine learning rules engines, 

the plurality of machine learning rules engines created by executing a machine learning algorithm on each subset of the past account opening records, 

where each machine learning algorithm creates quality control measure comprising an F- score that is combined with the F-scores from each of the machine learning algorithms to determine an optimal set of machine learning rules for the plurality of machine learning rules engines …,

wherein the plurality of machine learning rules engines include a grant rules engine, 


wherein the past account opening records used to create the grant rules engine include only granted account opening records; 

the memory also stores the received account opening request which includes received properties, the received properties including a risk score for the received account opening request; and 

circuitry configured to: 

receive the received account opening request; 

determine a recommendation for granting or denying the received account opening request, 

wherein the determination comprises execution of the grant rules engine on the received properties of the received account opening request, the execution creating a grant rules engine result; and 







automatically grant or deny the received account opening request based on the grant rules engine result compared to a predetermined grant threshold.

Claim 15

A computing device for automatically opening an account through a received account opening request using machine learning, the computing device including:

distributed memory comprising non-transitory computer readable media, 

wherein the distributed memory stores past decisions made regarding past account opening requests as past account opening records, with subsets of the past account opening records stored on different servers, 


the past account opening records each include a result comprising grant or denial of the past account opening requests associated with the past account opening records, past options selected and other products purchased associated with the past account opening records, and 

past properties of the past account opening requests associated with the past account opening records including risk scores determined for the past account opening requests associated with the past account opening records;

the distributed memory also stores a plurality of machine learning rules engines, 

the plurality of machine learning rules engines created by executing a distributed machine learning algorithm on each subset of the past account opening records, 

where each distributed machine learning algorithm creates an F-Score that is combined with the F-Scores from each of the distributed machine learning algorithms to determine the plurality of machine learning rules engines, 



wherein the plurality of machine learning rules engines include a grant rules engine and an options rules engine, 

wherein the past account opening records used to create the grant rules engine include only granted account opening records;

the distributed memory also stores the received account opening request which includes received properties, the received properties including a risk score for the received account opening request; and

circuitry configured to:

receive the received account opening request;

determine a recommendation for granting or denying the received account opening request, 

wherein the determination comprises execution of the grant rules engine on the received properties of the received account opening request, the execution creating a grant rules engine result;

prompt a user for received options using a customized screen generated by the options rules engine where the options rules engine determines a selection and an order of the options on the customized screen; and

automatically grant or deny the received account opening request based on the grant rules engine result compared to a predetermined grant threshold.
Claim 16

The computing device of claim 15, wherein the risk score is received from a system configured to output a risk of fraud based on data included in the received account opening request.
Claim 16

The computing device of claim 15, wherein the risk score is received from a system configured to output a risk of fraud based on data included in the received account opening request.

Claim 17

The computing device of claim 15, wherein the received account opening request being reviewed includes missing data, inaccurate data, or an inconclusive risk score.
Claim 17

The computing device of claim 15, wherein the received account opening request being reviewed includes missing data, inaccurate data, or an inconclusive risk score.


Claim 18

The computing device of claim 15, wherein the received account opening request comprises at least one of a request to open the account at a financial institution or to add a service to the account.

Claim 18

The computing device of claim 15, wherein the received account opening request comprises at least one of a request to open the account at a financial institution or to add a service to the account.
Claim 19

The computing device of claim 15, wherein the past properties of the past account opening records and the received properties of the received account opening request include at least one of a credit score, credit history, an annual income, occupation, debit tools, history of non-payment of accounts, past bankruptcy, investment portfolio, savings amount, or investment amount.
Claim 19

The computing device of claim 15, wherein the past properties of the past account opening records and the received properties of the received account opening request include at least one of a credit score, credit history, an annual income, occupation, debit tools, history of non-payment of accounts, past bankruptcy, investment portfolio, savings amount, or investment amount.

Claim 20

The computing device of claim 15, wherein the account is a credit card account.
Claim 20

The computing device of claim 15, wherein the account is a credit card account.



While reference patent ‘999 teaches the above limitations of claim 15, it does not explicitly teach: “that are generated by ranking the F-score for each rule and selecting rules with a highest F-score as compared to other F-scores, wherein the F-score is calculated based on a precision value comprising a number of correct results divided by a number of all returned results and a recall value comprising the number of correct results divided by a number of results that should have been returned” on lines 17-22. Liang teaches: that F-score is computed by “consider[ing] both the precision and the recall of the test to compute the score: P is the number of correct results divided by the number of all returned results and R is the number of correct results divided by the number of results that should have been returned The F1 score can be interpreted as a weighted average of the precision and recall, where an F1 score reaches its best value at 1 and worst score at 0, which means, the higher the F-score is, the more accurate the test is. Thus, we need to maximize the F-score.” (Liang Section IV(C)).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning in the reference patent to include the F-score computation in Liang. Doing so would enable “the F-score [to be] used as the metric for evaluating the novelty detection capability and accuracy of the system. In statistics, the F-score (also F1 score or F-measure) is a measure of a test’s accuracy. It is often used in the field of information retrieval for measuring search, document classification, and query classification performance.” (Liang Section IV(C)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior art references do not explicitly teach the claim limitations with the level of specificity recited in the claims regarding the machine learning rules engines and algorithms to automatically grant or deny account opening requests. Wherein the specificity includes F-score computations, grant and denial records, a risk score, properties of past account opening requests, grant rules engines, recommendation, and comparison to a predetermined grant threshold. 

The following prior art references are being considered: 
Liang et al., “Detecting Novel Business Blogs”: teaches a computation of F-scores as described above, but with regards to detecting novel business blogs, which differs from the claims since the claims relate to a financial account. Furthermore, Liang also does not explicitly teach machine learning rules engines and algorithm, various grant or denial accounts, account opening requests, and granting or denying an account opening request based on the various machine learning rules engines and algorithms upon a comparison to a predetermined grant threshold as recited in the claim limitations. Accordingly, the claim limitations are distinguishable from Liang.
Shi et al., “Credit scoring by feature-weighted support vector machines”: describing credit scoring via feature-weighted support vector machines (SVM), wherein the feature-weighted can be obtained by using F-score or random forest. Real-world data comprising accepted and rejected loan applications are used to obtain features for computing the F-score or random forest in order to evaluate the effectiveness of the SVM at credit scoring. 
While Shi relates to the financial field and teaches F-score, random forest, SVM, and loan application data set, it does not explicitly teach machine learning rules engines and algorithms (MLs for short) and using F-scores to select and rank the various MLs and using the various MLs to grant or deny an account opening request upon a comparison to a predetermined grant threshold as recited in the claim limitations. Accordingly, the claim limitations are distinguishable from Shi. 
Chen et al., “Data Driven Credit Risk Management Process: A Machine Learning Approach”: describing machine learning techniques comprising support vector machines (SVM) for automated scoring of applicants regarding their credit worthiness. Wherein the SVM is trained with data that includes good, bad, and rejected applicants for loan applications. As shown in Fig. 1, good/bad classifiers of good/bad models and accept/reject classifiers of accept/reject models of the SVM are trained using a combination of good, bad, and rejected loan applicants. F-scores are used in feature selection of the applicant data for training. 
While Chen teaches machine learning for automated scoring of applicants regarding their credit worthiness, various types of applicants, and F-scores, it does not explicitly teach using F-scores to select and rank the various machine learning rules engines and algorithms (MLs for short) and using the various MLs to grant or deny an account opening request upon a comparison to a predetermined grant threshold as recited in the claim limitations. Furthermore, the good/bad models and accept/reject models built by Chen explicitly show that a combination of data from good, bad, and rejected loan applicants are being used to create the respective models. In contrast, the claim limitations specifically state that the grant rules engine only includes granted account opening records, i.e., no other data is being used to create the grant rules engine. Accordingly, the claim limitations are distinguishable from Chen. 

The claims would be allowable if rewritten or amended to overcome the claim objections, §112(b) rejections, and double patenting rejections as set forth in this Office action. 

Conclusion
The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure:
Henrichsen et al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0026105).
Wilf et al. ((U.S. Pat. App. Pre-Grant Pub. No. 2004/0243832).
Marques et al. “A literature review on the application of evolutionary computing to credit scoring”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/Examiner, Art Unit 2128